Citation Nr: 1757601	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.   16-48 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for tinnitus. 

2.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel





INTRODUCTION

The Veteran had active duty from January 1951 to January 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2016 VA Form 9, the Veteran requested a hearing before the Board.  In August 2017, the Veteran submitted a letter withdrawing his request for a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran experiences tinnitus in each ear, for which the maximum schedular rating of 10 percent is assigned.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155, 5107 (West 2015); 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the Veteran has not received a VCAA notice for his increased rating tinnitus claim.  However, the VCAA does not affect this matter on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  No further action is necessary under the VCAA because the law, not the evidence is dispositive in regard to this claim.  Therefore, no further notice (or assistance) is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  All relevant, identified, and available evidence has been obtained.  The Veteran was provided VA examinations in October 2013 with respect to the claim.  The examination report adequately provided the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, un-obtained, and relevant evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify the appellant and assist in development.)  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for a rating in excess of 10 percent for tinnitus. 

Increased Rating for Tinnitus

The Veteran claims entitlement to a disability rating in excess of 10 percent for his tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016), provides for a 10 percent disability rating for recurrent tinnitus.  That rating is the maximum assignable for tinnitus under Diagnostic Code 6260, and it applies whether the sound is perceived in one ear, both ears, or in the head.  See Note (2) following 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).  The facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  The Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, DC 6260 (2016).  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral-in one or both ears-a single 10 percent rating is the maximum rating assignable.  Id.  

As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis, granting the Veteran's appeal is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The law, not the underlying facts, is dispositive in this matter.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board finds that additional development is required before the appeal is decided.  The Veteran asserts that the VA examination did not adequately assess his condition.  The Veteran contends that his hearing loss condition makes it difficult for him to hear a conversation in a crowd or when there are background noises.  Furthermore, he alleges that he has to increase the volume on his TV and radio in order to hear broadcast.  The last VA examination of record was in October 2013, which is nearly four years old.  Since the Veteran contends that his hearing is an exceptional case, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159 (2016); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327 (a)(2016).  In light of this statement indicating increased severity of the Veteran's service-connected bilateral hearing loss, a new VA examination to address the current severity of his condition is warranted.

Additionally, the Veteran asserts that his hearing is such an exceptional case that must be considered under extra schedular consideration.   Therefore, the Board finds that the Veteran's an extra-schedular rating for bilateral hearing loss disability pursuant to 38 C.F.R. § 3.321 (b)(1) should be referred to the Under Secretary for Benefits or the Director of Compensation Service for consideration.  38 C.F.R. § 3.321(b)(1) (2016).

Finally, remand is required in order to comply with the duty to assist.  VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159  (2016). 

In this case, it does not appear that the Veteran has been provided adequate Veterans Claims Assistance Act of 2000 (VCAA) notice for the issue on appeal.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper VCAA notice letter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with proper VCAA notice with respect to the his claim for an increased rating for bilateral hearing loss disability. 

2.  Obtain any updated VA treatment records pertaining to the Veteran's bilateral hearing loss disability. 

3.  Schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of his service-connected bilateral hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The electronic claims file and a copy of this remand must be reviewed by the examiner.

a. The examination must include at a minimum a Puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b. The examiner should also address any functional impairment resulting from the Veteran's hearing loss.

4.  Then, refer the case to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether an extra-schedular rating for the service-connected bilateral hearing loss disability is warranted pursuant to 38 C.F.R. § 3.321 (b)(1).

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


